Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 06/23/2022 has been considered as noted on the attached PTO-1449.
Claims 1-25 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26-2016], in view of Arif et al. [US 20160202962 A1, March 24, 2016], further in view of Russell et al. [US 20190018904 A1, 2019-01-17]. 

With respect to claim 1, Brodie teaches a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor) wherein the computer executable components comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7, a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. The dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 1)); and
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach computing element in an affected state, wherein the computing elements  in the affected state have performance alerts in one or more abstraction layers of a computing environment.
Arif teaches computing element [e.g. topology computing elements (or nodes)] in an affected state ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can be configured to provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate components are accessible by attempting to establish a communications link. (Arif [0034]).
Brodie as modified by Arif does not teach a signature component that assigns a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph.
Russell teaches a signature component that assigns a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph ([0011] metadata information on each dataset is referred to as a “metaset,” or a collection of metadata information that reveals key decision making information about an external dataset. 
[0073] FIG. 600, the system uses different techniques to query the searchable metaset database 595 and bring back related, relevant, and popular metasets results…The system displays the top ranked or most recent metasets in a link and node based knowledge graph that visualizes metaset relevancy, metaset popularity, and matches between metaset attributes based on graphical, technical, or temporal attributes using visualization features such as, but not limited to, the size, shape, or color of nodes 605 and links 620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif with technique for identifying identical and potential matches of graph nodes and display them into certain shape of Russell. Such a modification would enables ingest, categorization, and enhancement of metadata from multiple, disparate, externally held datasets for display in the system's knowledge graph visual environment (Russell [0011]).

With respect to dependent claim 2, Brodie as modified by Arif and Russell further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well); and 
wherein the graph component uses nodes of a first color to represent computing elements having performance alerts and uses nodes of a second color to represent computing elements that fail to have performance alerts, and wherein the first color is distinct from the second color (Russell [0073] the system displays the top ranked or most recent metasets in a link and node based knowledge graph that visualizes metaset relevancy, metaset popularity, and matches between metaset attributes based on graphical, technical, or temporal attributes using visualization features such as, but not limited to, the size, shape, or color of nodes 605 and links 620, according to an example embodiment. In this example, metasets that are weighted as relevant based on any combination of data curator, SME, or power user tags and prior search queries of the metaset are represented by the size of the circle 610. The larger the circle, the more relevant the metaset is to the query. Likewise, metaset popularity in this example is represented by the intensity of the color of the node 615 as determined by a variety of usage statistics such as those listed in the example. The more that users have interacted with a metaset card, the greater the intensity of the node color. Link thickness in this example embodiment is determined by the number of shared attributes between metasets 625. The more attributes that metasets share, the thicker the link). 

With respect to dependent claim 3, Brodie as modified by Arif and Russell further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Arif, in view of Russell, as applied to 1, further in view of Li et al. [US 20190087253 A1, March 21, 2019].

With respect to dependent claim 4, Brodie as modified by Arif and Russell does not teach an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif and Russell with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

With respect to dependent claim 5, Brodie as modified by Arif and Russell does not teach generates an aggregate alert of the performance alerts; and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.
Li teaches: generates an aggregate alert of the performance alerts ([0036-0038] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222….); and assigns one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor ([0024] server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Arif and Russell with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26-2016], in view of Russell et al. [US 20190018904 A1, 2019-01-17]. 

With respect to claim 6, Brodie teaches a computer-implemented method, comprising:
employing, by a system operatively coupled to a processor, an algorithm to generate a directed graph of computing (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50, FIG. 1); and
employing, by the system, a topological sort algorithm to identify one or more of the computing elements [e.g. graphic nodes] causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not expressly teach wherein the one or more abstract layer comprises combined application and infrastructure topology.
Russell teaches wherein the one or more abstract layer comprises combined application [e.g. system application] and infrastructure topology [e.g. multiple layers] ([0053] the invention indexes and weighs 220 the extracted and enhanced metasets 215 so they can be displayed in the context of other indexed and weighted metasets available within the system application… 
[0074] FIG. 6a provides examples of alternate metaset visualizations that may be available within the system UX/UI environment, In one embodiment, the user may add layers 635 to the search results to find additional content. For example, a user layer may provide the user with links to the public user pages of other users who have interacted with metaset results 640. In another embodiment, users may add a layer that allows them to identify and get more information about metrics and measurements used with metasets to analyze outputs 650. Users may also layer in information and posting about business process use cases that relate to metasets in a separate example 645. Additionally, users may be able to layer in results to separate search queries to examine whether any links exist between attributes 655).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with utilizing abstract layer comprises combined application and multiple layers infrastructure topology of Russel. Such a modification would provide each system user with a personalized landing page (Russell [0046]).

With respect to dependent claim 7, Brodie as modified by Russell further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 8, Brodie as modified by Russell further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50, FIG. 1).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Russel, as applied to claim 6, further in view of Li et al. [US 20190087253 A1, March 21, 2019].
 
With respect to dependent claim 9, Brodie as modified by Russell does not teach generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Russell with generating an aggregate alert of the performance alerts of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

With respect to dependent claim 10, Brodie as modified by Russell does not teach generating, by the system, an aggregate alert of the performance alerts; and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.
Li teaches generating, by the system, an aggregate alert of the performance alerts ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment); and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor [e.g. generate a complete root cause failure graph corresponding to the cloud environment] ([0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Russell with assigns a semantic signature to the directed graph of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26-2016], in view of Russell et al. [US 20190018904 A1, 2019-01-17]. 

With respect to claim 11, Brodie teaches a computer program product facilitating a fault localization and performance alert aggregation process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor) to cause the processor to:
employ, by the processor, abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7, a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. The dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated);
employ, by the processor, an algorithm to generate a directed graph of the computing elements in an affected state, wherein the computing elements in the affected state have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50, FIG. 1);
employ, by the processor, a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not expressly teach wherein the one or more abstract layer comprises combined application and infrastructure topology.
Russell teaches wherein the one or more abstract layer comprises combined application [e.g. system application] and infrastructure topology [e.g. multiple layers] ([0053] the invention indexes and weighs 220 the extracted and enhanced metasets 215 so they can be displayed in the context of other indexed and weighted metasets available within the system application… 
[0074] FIG. 6a provides examples of alternate metaset visualizations that may be available within the system UX/UI environment, In one embodiment, the user may add layers 635 to the search results to find additional content. For example, a user layer may provide the user with links to the public user pages of other users who have interacted with metaset results 640. In another embodiment, users may add a layer that allows them to identify and get more information about metrics and measurements used with metasets to analyze outputs 650. Users may also layer in information and posting about business process use cases that relate to metasets in a separate example 645. Additionally, users may be able to layer in results to separate search queries to examine whether any links exist between attributes 655).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with utilizing abstract layer comprises combined application and multiple layers infrastructure topology of Russel. Such a modification would provide each system user with a personalized landing page (Russell [0046]).

With respect to dependent claim 12, Brodie as modified by Russell further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 13, Brodie as modified by Russell further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Russell, as applied to claim 11, further in view of Li et al. [US 20190087253 A1, March 21, 2019].
 
With respect to dependent claim 14, Brodie as modified by Russell does not teach generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph and a change to a key performance indicator vector corresponding to the directed graph.
Li teaches generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph and a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment.
[0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Russell with generating an aggregate alert of the performance alerts of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

With respect to dependent claim 15, Brodie as modified by Russell does not teach generating, by the system, an aggregate alert of the performance alerts; and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor.
Li teaches generating, by the system, an aggregate alert of the performance alerts ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment); and assigning, by the system, one or more alert suppression rules to the aggregate alert to reduce a quantity of at least one of the performance alerts or the aggregate alert, thereby facilitating at least one of improved processing performance, improved processing efficiency, or reduced computational costs of the processor [e.g. generate a complete root cause failure graph corresponding to the cloud environment] ([0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Russell with assigns a semantic signature to the directed graph of Li. Such a modification would provide resource usage be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service (Li [0050]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26-2016], in view of Giorgos et al. [EP 3322127 A1, 2018-05-16], in view of Arif et al. [US 20160202962 A1, March 24, 2016], further in view of Russell et al. [US 20190018904 A1, 2019-01-17].

With respect to claim 16, Brodie teaches the claims limitations of a system and a method comprising a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (col. 1, lines 45-47, a computer system for identifying dependency relationships in software, the computer system having a processor) comprise:
a graph component that employs an algorithm to generate a directed graph of computing elements (col. 7, line 61- col. 8, line 19, FIG. 7 there is shown a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated) have performance alerts (col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50, FIG. 1);
a fault localization component that employs a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach a monitoring component that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements.
Giorgos teaches a monitoring component [e.g. CUSUM is a change detection monitoring tools and algorithms] that employs abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements [e.g. detection of shifts from the mean of a given sample of points in a time series] (page 4, 4th paragraph, tools and algorithms for detecting abrupt changes in a time series, the proposed method preferably uses the Cumulative Sum Control Chart (CUSUM) that was developed by E.S. Page. CUSUM is a change detection monitoring technique allowing the detection of shifts from the mean of a given sample of points in a time series. When a point exceeds an upper or lower threshold then a change is found. In the present case, instead of thresholds the method preferably uses the standard deviation of the output of the change detection algorithm. The standard deviation is capable of capturing the magnitude of the changes that occurred and is an indicator of high variance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with the monitoring and detection time-series change data to detect a performance defect of computing elements of Giorgos. Such a modification would provide a methodology for detecting video streaming Quality of Experience (e.g. computing elements) issues from network traffic) (Giorgos, page 2, 3rd paragraph). 
Brodie as modified by Giorgos does not teach computing element in an affected state, wherein the computing elements in the affected state have performance alerts in one or more abstraction layers of a computing environment.
Arif teaches computing element in an affected state [e.g. topology computing elements (or nodes)] ([0024] the monitor module 110 can be configured to test deployment patterns 102. The deployment patterns 102 can include topology definitions for how elements (or nodes) 104 are deployed within different environments. For example, the nodes 104 could include, but are not necessarily limited to, virtual machines (VM), web (or similar) servers (Svr), software applications and services (App), databases (DB), and database management systems (MS). Other nodes types and configurations are also possible), wherein the computing elements in the affected state have performance alerts [e.g. provide a notification of a potential problem] ([0030] the user interface can be configured to provide a notification of a potential problem with a deployment pattern in response to input from monitor server 110. Various embodiments also allow for the user interface 130 to include options for configuring the monitor server 110 (e.g., by selecting a test frequency for particular patterns). The configuration settings can be stored in a profiles and rules database 112), in one or more abstraction layers of a computing environment ([0087] FIG. 7, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 6) is shown).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Giorgos with the computing elements in the affected state have performance alerts of Arif. Such a modification would allow the monitor server determine the status of the deployment candidate components are accessible by attempting to establish a communications link.. (Arif [0034]).
Brodie as modified by Giorgos and Arif does not teach a signature component that assigns a semantic signature to the directed graph;
a signature component that assigns a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph.
Russell teaches a signature component that assigns a semantic signature to the directed graph ([0053] within the system, dataset metadata provided by the data owner—dataset relevant information such as dataset name, dataset description, data format, dataset licensing restrictions, URLs, APIs or other means of accessing the dataset, and any other dataset information—is ingested and methodically enhanced 210 with additional system-relevant metadata that includes dataset content and technical attributes not available in the data source metadata. The invention indexes and weighs 220 the extracted and enhanced metasets 215 so they can be displayed in the context of other indexed and weighted metasets available within the system application. The system uses the database of indexed and weighted metasets to generate search query relevant knowledge graphs 225 and alternate displays within the user interface, according to an example embodiment. Users interface with multiple, related metaset entities in the form of links and nodes across system displays, including in knowledge graphs, geospatial maps, timelines, and within the context of other statistically relevant sorting functions available within the system. Linked metaset attributes are in turn used to enable multiple processes and functions within the system);
a signature component that assigns a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph ([0073] FIG. 600, the system uses different techniques to query the searchable metaset database 595 and bring back related, relevant, and popular metasets results. It should be noted that these techniques may include the use of keyword, Boolean, semantic index searches, n-gram, as well as other techniques known to those familiar with the art. The system displays the top ranked or most recent metasets in a link and node based knowledge graph that visualizes metaset relevancy, metaset popularity, and matches between metaset attributes based on graphical, technical, or temporal attributes using visualization features such as, but not limited to, the size, shape, or color of nodes 605 and links 620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Giorgos and Arif with technique for identifying identical and potential matches of graph nodes and display them into certain shape of Russel. Such a modification would enables ingest, categorization, and enhancement of metadata from multiple, disparate, externally held datasets for display in the system's knowledge graph visual environment (Russell [0011]).

With respect to dependent claim 17, Brodie as modified by Giorgos, Arif and Russell further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).

With respect to dependent claim 18, Brodie as modified by Giorgos, Arif and Russell further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).

With respect to dependent claim 19, Brodie as modified by Giorgos, Arif and Russell further teaches wherein the semantic signature comprises at least one of a topological signature or a temporal signature, and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph (Russell [0053] within the system, dataset metadata provided by the data owner—dataset relevant information such as dataset name, dataset description, data format, dataset licensing restrictions, URLs, APIs or other means of accessing the dataset, and any other dataset information—is ingested and methodically enhanced 210 with additional system-relevant metadata that includes dataset content and technical attributes not available in the data source metadata. The invention indexes and weighs 220 the extracted and enhanced metasets 215 so they can be displayed in the context of other indexed and weighted metasets available within the system application. The system uses the database of indexed and weighted metasets to generate search query relevant knowledge graphs 225 and alternate displays within the user interface, according to an example embodiment. Users interface with multiple, related metaset entities in the form of links and nodes across system displays, including in knowledge graphs, geospatial maps, timelines, and within the context of other statistically relevant sorting functions available within the system. Linked metaset attributes are in turn used to enable multiple processes and functions within the system);
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brodie in view of Giorgos, in view of Arif, in view of Russel, as applied to claim 16, further in view of Li et al. [US 20190087253 A1, March 21, 2019].

With respect to dependent claim 20, Brodie as modified by Giorgos, Arif and Russell does not teach an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph.
Li teaches an alert component that generates an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment.
[0022-0023] server 104 and server 106 may provide services for managing real-time monitoring alerts by analyzing alerts in a chain of alerts to determine a root cause of the alerts having dependent alert relationships based on a root cause dependency table. A root cause dependency table identifies relationships among dependent monitoring alerts. Also, it should be noted that server 104 and server 106 may each represent a plurality of different servers providing alert management services to clients…. Server 104 and server 106 may provide information, such as boot files, operating system images, software applications, and client component monitoring agents to clients 110, 112, and 114. Server 104 and server 106 utilize the monitoring agents to collect different performance metrics corresponding to the different components of clients 110, 112, and 114 to determine if the components are working properly (e.g., without fault or issue). 
[0061] the monitoring alert regarding an occurrence of a critical component failure within a cloud environment and hold that critical alert in an alert management system while waiting for more monitoring data from other monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Giorgos, Arif and Russell with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable by Brodie et al. [US 9690553 B1, September 26-2016], March 24, 2016], in view of Giorgos et al. [EP 3322127 A1, 2018-05-16], further in view of Russell et al. [US 20190018904 A1, 2019-01-17].

With respect to claim 21, Brodie teaches a computer-implemented method, comprising:
employing, by the system, an algorithm to generate a directed graph of computing elements in an affected state (col. 7, line 61- col. 8, line 19, FIG. 7, a dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. The dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated), wherein the computing elements in the affected state have performance alerts(col. 6, lines 30-39, the software analysis system 202 is configured to receive an update to a code segment from a software development environment 206 and to utilize the software dependency graph 204 to determine if the updated code segment is related to, i.e., dependent to or from, another code segment. Based on a determination that the updated code segment is related to another code segment, the software analysis system 202 is configured to provide an alert to a developer of the updated code segment of the related code segments) in one or more abstraction layers of a computing environment (col. 4, lines 36-38, FIG. 2, a set of functional abstraction layers provided by cloud computing environment 50, FIG. 1);
employing, by the system, a topological sort algorithm to identify one or more of the computing elements causing the performance alerts based on the directed graph (col. 7, lines 40-60, Fig. 4, a dependency graph for the software product, determining if the code segment is related to another code segment in the software product based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value. If the code segment is related to another code segment in the software product, notifying the developer of the related code segments. The notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, and submitting the update of the code segment to a version control system for the software product).
Brodie does not teach employing, by a system operatively coupled to a processor, abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements.
Giorgos teaches employing, by a system operatively coupled to a processor, abrupt latency shift detection comprising time-series change data to detect a performance defect of computing elements [e.g. detection of shifts from the mean of a given sample of points in a time series] (page 4, 4th paragraph, tools and algorithms for detecting abrupt changes in a time series, the proposed method preferably uses the Cumulative Sum Control Chart (CUSUM) that was developed by E.S. Page. CUSUM is a change detection monitoring technique allowing the detection of shifts from the mean of a given sample of points in a time series. When a point exceeds an upper or lower threshold then a change is found. In the present case, instead of thresholds the method preferably uses the standard deviation of the output of the change detection algorithm. The standard deviation is capable of capturing the magnitude of the changes that occurred and is an indicator of high variance).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie with monitoring and detection time-series change data to detect a performance defect of computing elements of Giorgos. Such a modification would provide a methodology for detecting video streaming Quality of Experience (e.g. computing elements) issues from network traffic) (Giorgos, page 2, 3rd paragraph). 
Brodie as modified by Giorgos does not teach assigning, by the system, a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph.
Russell teaches assigning, by the system, a semantic signature to the directed graph, wherein the semantic signature comprises a topological signature that denotes a certain shape of the directed graph ([0073] FIG. 600, the system uses different techniques to query the searchable metaset database 595 and bring back related, relevant, and popular metasets results. It should be noted that these techniques may include the use of keyword, Boolean, semantic index searches, n-gram, as well as other techniques known to those familiar with the art. The system displays the top ranked or most recent metasets in a link and node based knowledge graph that visualizes metaset relevancy, metaset popularity, and matches between metaset attributes based on graphical, technical, or temporal attributes using visualization features such as, but not limited to, the size, shape, or color of nodes 605 and links 620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Giorgos with technique for identifying identical and potential matches of graph nodes and display them into certain shape of Russel. Such a modification would enables ingest, categorization, and enhancement of metadata from multiple, disparate, externally held datasets for display in the system's knowledge graph visual environment (Russell [0011]).

With respect to dependent claim 22, Brodie as modified by Giorgos and Russell further teaches wherein the directed graph comprises a visual representation of one or more topological relationships of the computing elements across the one or more abstraction layers (Brodie, col. 2, lines 58-63, clusters of dependent and related source code components at various levels are identified and represented in dependency graphs. The dependency graphs are programming language independent and enable a highly granular cross function interaction view of the dynamic relationships between software code segments of the software product.
Brodie, col. 7, line 61 - col.8, line 8, FIG. 7, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well).


With respect to dependent claim 23, Brodie as modified by Giorgos and Russell further teaches wherein the computing elements comprise at least one of an application service or a worker node, and wherein the one or more abstraction layers comprise at least one of an application layer or an infrastructure layer (Brodie, col. 4, line 43- col. 5, line15, hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage devices 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. 
Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75…).


With respect to dependent claim 24, Brodie as modified by Giorgos and Russell further teaches wherein the semantic signature further comprises a temporal signature, and wherein the semantic signature comprises at least one of a textual description or a graphical description of the directed graph (Russell [0011] metadata information on each dataset is referred to as a “metaset,” or a collection of metadata information that reveals key decision making information about an external dataset. 
Russell [0073] FIG. 600, the system uses different techniques to query the searchable metaset database 595 and bring back related, relevant, and popular metasets results…The system displays the top ranked or most recent metasets in a link and node based knowledge graph that visualizes metaset relevancy, metaset popularity, and matches between metaset attributes based on graphical, technical, or temporal attributes using visualization features such as, but not limited to, the size, shape, or color of nodes 605 and links 620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by with technique for identifying identical and potential matches of graph nodes and display them into certain shape of Russel. Such a modification would enables ingest, categorization, and enhancement of metadata from multiple, disparate, externally held datasets for display in the system's knowledge graph visual environment (Russell [0011]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brodie, in view of Giorgos, in view of Russell, as applied to 21, further in view of Li et al. [US 20190087253 A1, March 21, 2019].

With respect to dependent claim 25, Brodie as modified by Giorgos and Russell does not teach generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph. 
Li teaches generating, by the system, an aggregate alert of the performance alerts based on at least one of a structural change to the directed graph or a change to a key performance indicator vector corresponding to the directed graph ([0036] monitoring component 220 utilizes metrics collector 234 to retrieve metrics 232 from monitoring agents 230 corresponding to cloud environment components 228 in cloud environment 226. Metrics collector 234 processes metrics 232 by comparing metrics 232 to thresholds 236. Thresholds 236 represent a plurality of defined metric threshold values that correspond to each metric in metrics 232. When metrics in metrics 232 meet or exceed a corresponding metric threshold value in thresholds 236, metrics collector generates raw alerts 238 for the out-of-range metrics. Metrics collector 234 sends raw alerts 238 to alert root cause analysis component 222.
[0061] monitoring agents in order to generate a complete root cause failure graph corresponding to the cloud environment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Brodie as modified by Giorgos and Russell with generating an aggregate alert of Li. Such a modification would prevent a system administrator working on solving the network problem be distracted by receiving a multitude of transaction failure alerts due to the network being down (Li [0003]).

Response to Amendment
In response to the 03/23/2022 office action claims 1, 2, 6, 11, 14, 16, 19, 21 and 24 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-25 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/27/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153